UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2007 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 1-2921 44-0382470 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) IEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On October 23, 2007, Panhandle Eastern Pipe Line Company, LP (“Panhandle”) entered into an UnderwritingAgreement (the "Underwriting Agreement") with Banc of America Securities LLC, J.P. Morgan Securities Inc. and Wachovia Capital Markets, LLC, asrepresentatives of the several underwriters named in the Underwriting Agreement, for the sale of $300 million aggregate principal amount of Panhandle’s 6.20% senior notes due 2017 (the “Notes”). The Notes were registered by Panhandlepursuant to post-effective amendment no. 1 to the registration statement on Form S-3 (File No. 333-137998) under Rule 413(b) under the Securities Act of 1933, as amended (the "Act"). The Notes are unsecured.The Underwriting Agreement contains customary representations, warranties, agreements and indemnification obligations of Panhandle, including for liabilities under theAct. The foregoing description of the Underwriting Agreement is qualified in its entirety by reference to such Underwriting Agreement, a copy of which is filed herewith as Exhibit 1.1 and is incorporated herein by reference. The terms of the Notes are governed by the Indenture, dated as ofMarch 29, 1999 (the “Indenture”), betweenPanhandle and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”), as supplemented by the Fifth Supplemental Indenture, datedOctober 26, 2007 (the “Supplemental Indenture”). The Supplemental Indenture with respect to the Notes(including the form of note) is filed herewith as Exhibit 4.1 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits. Exhibit No.
